DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Arguments, filed on 02/11/2022, with respect to claims on record have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.

Allowable Subject Matter
Claims 1, 3-13, 17 and 19-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
	
Claims 1, 3-13, 17 and 19-26 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device comprising:
wherein each semiconductor light-emitting device is disposed on the pair of electrode lines. And
wherein the pair of electrode lines have the same electrical pole (as claimed in claims 1 and 19), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
5. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819